Title: From George Washington to John Hancock, 30 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 30. 1776

I was this Morning honoured with your Two favors of Yesterday’s date and agreable to your request have given Mr Palfrey liberty to negociate your claim with Mr Brimer, and wish It may be satisfied agreably to you.
I last night received a Letter from Genl Schuyler, a Copy of which I do myself the honor to transmit you. You will thereby perceive his reasons for leaving Crown point and preferring the post, the Council of Officers determined to take Opposite to Tyconderoga. I am totally unacquainted with these several posts and the Country about them, and therefore cannot determine, on the validity of his Observations, or think myself at liberty to give any direction in the matter. Congress will please to observe what he says of their distress for Money—From hence he can have no releif, there being only about Three or Four thousand dollars in the paymasters hands according to his return this Morning, and All but Two Months pay due the Army, besides many other demands—I could wish that proper Supplies of Money could be always kept—the want may occasion consequences of an alarming nature. By a Letter from him of a prior date to the Copy Inclosed, he tells me, that a Mr Ryckman who has just returned thru the Country of the Six Nations, reports, that the Indians who were at Philadelphia have gone Home with very favourable Ideas of our strength and resources. This he heard in many of their villages. A lucky circumstance if It will gain either their friendship, or secure their Neutrality.
In my Letter of the 27th, I informed Congress of my views and wishes to attempt something against the Troops on Staten Island; I am now to acquaint them that by the advice of Genl Mercer and the other Officers at Amboy, It will be impracticable to do any thing upon a large Scale for want of Craft, and as the Enemy have the entire command of the Water all round the

Island. I have desired Genl Mercer to have Nine or Ten Flat Bottom boats built at New Ark bay and Elizabeth Town with a design principally to keep up the communication across Hackensack & pasaic Rivers, which I deem a matter of great importance and extremely necessary to be attended to.
Since I wrote you Yesterday, Eleven Ships more, four Brigs and Two Sloops have come into the Hook. I have not yet received Intelligence what any of the late arrivals are, but I suppose we shall not long remain in a state of Incertainty.
Having reason to beleive that Lord Howe will readily come into an exchange of such prisoners as may be more immediately under his command and that something will be offered on this Subject within a day or two, or rather come in Answer to the propositions I have made Genl Howe, I shall be glad to have Congress’s Interpretation of the Resolve of the 22d Instt empowerg the Commanders to Exchange &c. Whether by the Word Sailor they mean Sailors Generally, as well those taken in the Vessells of private Adventures by the Enemy, as those belonging to the Continental Cruizers or Vessels in the Continents employ, or whether they only design to extend the exchange to the latter, those in their particular employ—I would also observe that heretofore Sailors belonging to Merchant Ships that have fallen into our hands & those employed merely as Transports have not generally been considered as prisoners—I submit it to Congress whether It may not be now necessary to pass a Resolve declaring their sentiments on this Subject and in Genl who are to be treated as prisoners of War that are taken on board Vessells belonging to the Subjects of the British Crown &c.—The Result of their opinion upon the first question proposed, you will be pleased to transmit me by the earliest Opportunity.
I have Inclosed for the consideration of Congress a Memorial and petition by Capn Holdridge praying to be releived against the loss of Money stolen from him, not conceiving myself authorized to grant his request—The Certificate which attends It, proves him a man of Character and his Case is hard on his State of It. Whether making the loss good may not open a door to others and give rise to applications not so Just as his may be, I cannot determine—That seems to be the only Objection to releiving him.

I am informed by Genl Putnam that there are some of the Stock bridge Indians here, I have not seen them myself, who express great uneasiness at their not being employed by us and have come to enquire into the cause. I am sensible Congress had them not in contemplation when they Resolved that Indians might be engaged in our service. However as they seem so anxious—As they were led to expect It from what Genl Schuyler and the other Commissioners did—As we are under difficulties in getting men and there may be danger of their or some of them, taking an unfavourable part, I beg leave to submit It as my Opinion under all these circumstances that they had better be employed. I have the Honor to be Sir Yr Most Obedt Servt

Go: Washington

